Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	This office action considers Claims 1-13 pending for prosecution.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 7, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikura et al. (US 20130001644 A1 – hereinafter Fujikura).
Regarding Claim 1, Fujikura teaches a group III-nitride laminated substrate (see the entire document; Fig. 1C; specifically, [0019]-[0033], and as cited below), comprising:

    PNG
    media_image1.png
    264
    409
    media_image1.png
    Greyscale

Fujikura – Fig. 1C
an underlying substrate (2; Fig. 1C; [0019] – “a substrate 2”); 
a first layer (3) that is formed on the underlying substrate (2) and is made of aluminum nitride (AlN) ([0022] – “the buffer layer 3 of the group III nitride semiconductor (such as AlN, AlGaN)”); and 
a second layer (4) that is formed on the first layer (3) and is made of gallium nitride (GaN) ([0019] – “a group III nitride semiconductor layer 4 such as GaN (gallium nitride)”), 
wherein the second layer (4) has a thickness of 10 µm or less ([0041] – “in a case that a thickness of the group III nitride semiconductor layer 4 made of GaN, etc., is 5 .mu.m or more”), a half-value width of (0002) diffraction determined through X-ray rocking curve analysis is 100 seconds or less ([0033] – “half width values on (0002) plane, (0004) plane, and (10-12) plane are respectively 300 seconds or less, 300 seconds or less, and 500 seconds or less in measurement of the rocking curve of the X-ray diffraction of the group III nitride semiconductor layer 4” – since 100 seconds is less than 300 seconds), and a half- value width of (10-12) diffraction determined through X-ray rocking curve analysis is 200 seconds or less ([0033] – “half width values on (0002) plane, (0004) plane, and (10-12) plane are respectively 300 seconds or less, 300 seconds or less, and 500 seconds or less in measurement of the rocking curve of the X-ray diffraction of the group III nitride semiconductor layer 4” – since 200 seconds is less than 500 seconds).
Regarding Claim 7, Fujikura teaches the the group HI-nitride laminated substrate according to claim 1, wherein the second layer has a thickness of 3 µm or less (“the thickness of the GaN layer in a range of about 1 .mu.m to 10 .mu.m” – [0059]).
Regarding Claim 12, Fujikura teaches a semiconductor element comprising, as at least a portion of an operating layer, a second layer included in a group III-nitride laminated substrate, the group III-nitride laminated substrate including (see the entire document; Fig. 1C; specifically, [0019]-[0033], and as cited below):
an underlying substrate (2; Fig. 1C; [0019] – “a substrate 2”); 
a first layer (3) that is formed on the underlying substrate (2) and is made of aluminum nitride ([0022] – “the buffer layer 3 of the group III nitride semiconductor (such as AlN, AlGaN)”); and 
a second layer (4) that is formed on the first layer and is made of gallium nitride ([0019] – “a group III nitride semiconductor layer 4 such as GaN (gallium nitride)”), wherein the second layer (4) has a thickness of 10 µm or less ([0041] – “in a case that a thickness of the group III nitride semiconductor layer 4 made of GaN, etc., is 5 .mu.m or more”), a half-value width of (0002) diffraction determined through X-ray rocking curve analysis is 100 seconds or less ([0033] – “half width values on (0002) plane, (0004) plane, and (10-12) plane are respectively 300 seconds or less, 300 seconds or less, and 500 seconds or less in measurement of the rocking curve of the X-ray diffraction of the group III nitride semiconductor layer 4” – since 100 seconds is less than 300 seconds), and a half- value width of (10-12) diffraction determined through X-ray rocking curve analysis is 200 seconds or less ([0033] – “half width values on (0002) plane, (0004) plane, and (10-12) plane are respectively 300 seconds or less, 300 seconds or less, and 500 seconds or less in measurement of the rocking curve of the X-ray diffraction of the group III nitride semiconductor layer 4” – since 200 seconds is less than 500 seconds).
Regarding Claim 13, Fujikura teaches a group III-nitride laminated substrate (see the entire document; Fig. 1C; specifically, [0019]-[0033], and as cited below), comprising:
an underlying substrate (2; Fig. 1C; [0019] – “a substrate 2”); and 
a first layer (3) that is formed on the underlying substrate (2) and is made of aluminum nitride ([0022] – “the buffer layer 3 of the group III nitride semiconductor (such as AlN, AlGaN)”), wherein a surface of the first layer (top surface of 3) is to be used as a base for growth of a second layer (4 – layer 4 is grown on top surface of layer 3) that is made of gallium nitride ([0019] – “a group III nitride semiconductor layer 4 such as GaN (gallium nitride)”) and has a thickness of 10 µm or less ([0041] – “in a case that a thickness of the group III nitride semiconductor layer 4 made of GaN, etc., is 5 .mu.m or more”) and in which a half-value width of (0002) diffraction determined through X-ray rocking curve analysis is 100 seconds or less ([0033] – “half width values on (0002) plane, (0004) plane, and (10-12) plane are respectively 300 seconds or less, 300 seconds or less, and 500 seconds or less in measurement of the rocking curve of the X-ray diffraction of the group III nitride semiconductor layer 4” – since 100 seconds is less than 300 seconds), and a half-value width of (10-12) diffraction determined through X-ray rocking curve analysis is 200 seconds or less ([0033] – “half width values on (0002) plane, (0004) plane, and (10-12) plane are respectively 300 seconds or less, 300 seconds or less, and 500 seconds or less in measurement of the rocking curve of the X-ray diffraction of the group III nitride semiconductor layer 4” – since 200 seconds is less than 500 seconds).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 2, 6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura.
Regarding Claim 2, Fujikura teaches claim 1 from which claim 2 depends.
But, Fujikura does not expressly teach wherein, when a root mean square value determined through measurement of a 5- µm square region using an atomic force microscope is taken as a surface roughness, the surface of the second layer has a surface roughness of 0.5 nm or less.
However, the structures of Fujikura have the same structures as claimed in claim 1 and having the same device characteristic properties of half-value width of (0002) and (10-12) same as claimed in claimed 1. Furthermore, Fujikura teaches flattening of the surface of GaN layer (see [0036]-[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable flatness of the GaN layer (result-effective at least insofar as the flatness affects the performance of the device) to arrive at the claimed limitation in order to optimize the functionality of the device (see MPEP §2144.05). This is similar to making the GaN layer flat of the instant application as described in para. [0022] of the applicant’s specification.
Regarding Claim 6, Fujikura teaches claim 1 from which claim 6 depends.
But, Fujikura does not expressly teach wherein warping of the group III-nitride laminated substrate is 140 µm or less.
However, the structures of Fujikura have the same structures as claimed in claim 1 and having the same device characteristic properties of half-value width of (0002) and (10-12) same as claimed in claimed 1. Furthermore, Fujikura teaches that a warp is generated in a GaN layer due to added compression stress (see [0041]) and [0042] teaches reduction of the compression stress (see [0042]) and thereby reducing warpage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable warpage of the GaN layer (result-effective at least insofar as the warpage affects the performance of the device) to arrive at the claimed limitation in order to optimize the functionality of the device (see MPEP §2144.05).
Regarding Claim 10, Fujikura teaches claim 7 from which claim 10 depends.
But, Fujikura does not expressly teach wherein warping of the group III-nitride laminated substrate is 50 µm or less.
However, the structures of Fujikura have the same structures as claimed in claim 1 and having the same device characteristic properties of half-value width of (0002) and (10-12) same as claimed in claimed 1. Furthermore, Fujikura teaches that a warp is generated in a GaN layer due to added compression stress (see [0041]) and [0042] teaches reduction of the compression stress (see [0042]) and thereby reducing warpage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable warpage of the GaN layer (result-effective at least insofar as the warpage affects the performance of the device) to arrive at the claimed limitation in order to optimize the functionality of the device (see MPEP §2144.05).
Regarding Claim 11, Fujikura teaches claim 1 from which claim 11 depends.
But, in the embodiment of Fig. 1, Fujikura does not expressly disclose which is to be used to manufacture a semiconductor element, wherein the second layer is to be used as at least a portion of an operating layer of the semiconductor element.
However, in the embodiment of Fig. 2, Fujikura teaches the GaN layer 4 is used in an LED (see [0044]-[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the second layer is to be used as at least a portion of an operating layer of the semiconductor element as is taught in the embodiment in order to form a functioning LED as is well known in the art.

Claims 4-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura in view of Chen et al. (US 20130009130 A1 – hereinafter Chen).
Regarding Claim 4, Fujikura teaches claim 1 from which claim 4 depends.
But, Fujikura does not expressly teach wherein the second layer is doped with a dopant, and in-plane fluctuation in a dopant concentration in the second layer is 4% or less.
However, it is well known in the art to have an uniform dopant concentration of a GaN layer as is also taught by Chen ([0022] – “The gallium-nitride is uniformly doped throughout with the p-type dopant magnesium to a concentration of 1.times.10.sup.20 atoms per cubic centimeter”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a GaN layer with uniform dopant concentration as is taught by Chen into Fujikura.
The ordinary artisan would have been motivated to integrate Chen into Fujikura structure in the manner set forth above for, at least, this integration will enable fabricating a GaN layer with uniform property as is well known.
Regarding Claim 5, Fujikura teaches claim 1 from which claim 5 depends.
But, Fujikura does not expressly teach wherein the second layer is doped with a dopant for controlling a carrier concentration, and in-plane fluctuation in the carrier concentration in the second layer is 4% or less.
However, it is well known in the art to dope a GaN with a dopant to control a carrier concentration with uniform dopant concentration as is taught by Chen (Chen ([0022] – “The gallium-nitride is uniformly doped throughout with the p-type dopant magnesium to a concentration of 1.times.10.sup.20 atoms per cubic centimeter”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate doping a GaN with a dopant to control a carrier concentration with uniform dopant concentration as is taught by Chen into Fujikura.
The ordinary artisan would have been motivated to integrate Chen into Fujikura structure in the manner set forth above for, at least, this integration will enable fabricating a GaN layer with uniform property as is well known.
Regarding Claim 9, Fujikura teaches claim 7 from which claim 9 depends.
But, Fujikura does not expressly teach wherein the second layer is doped with a dopant, and in-plane fluctuation in a dopant concentration in the second layer is 2.5% or less.
However, it is well known in the art to dope a GaN layer with a dopant with uniform dopant concentration as is also taught by Chen ([0022] – “The gallium-nitride is uniformly doped throughout with the p-type dopant magnesium to a concentration of 1.times.10.sup.20 atoms per cubic centimeter”). Therefore, fluctuation in a dopant concentration in the second layer is 2.5% or less due to uniform dopant concentration.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the second layer is doped with a dopant, and in-plane fluctuation in a dopant concentration in the second layer is 2.5% or less as is taught by Chen into Fujikura.
The ordinary artisan would have been motivated to integrate Chen into Fujikura structure in the manner set forth above for, at least, this integration will enable fabricating a GaN layer with uniform property as is well known.

Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura in view of Odnoblyudov et al. (US 20180240902 A1 – hereinafter Odnoblyudov).
Regarding Claim 3, Fujikura teaches claim 1 from which claim 3 depends.
But, Fujikura does not expressly wherein in-plane fluctuation in the thickness of the second layer is 4% or less.
However, Odnoblyudov teaches forming a GaN layer with uniform thickness (Odnoblyudov – “it may be ensured that the thickness of the GaN layer 330 is uniform (e.g., the variation of the thickness may be controlled to be within 3%, or within 1 nm)”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein in-plane fluctuation in the thickness of the second layer is 4% or less as is taught by Odnoblyudov into Fujikura.
The ordinary artisan would have been motivated to integrate Odnoblyudov into Fujikura structure in the manner set forth above for, at least, this integration will enable fabricating a GaN layer with uniform property as is well known.
Regarding Claim 8, Fujikura teaches claim 7 from which claim 8 depends.
But, Fujikura does not expressly wherein in-plane fluctuation in the thickness of the second layer is 2.5% or less.
However, Odnoblyudov teaches forming a GaN layer with uniform thickness (Odnoblyudov – “it may be ensured that the thickness of the GaN layer 330 is uniform (e.g., the variation of the thickness may be controlled to be within 3%, or within 1 nm)”).        However, in the case where the claimed ranges “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists. See MPEP 2144.05(I). Therefore, the thickness of  the second layer is 2.5% or less as claimed is not patentable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898